FILED
                                                       United States Court of Appeals
                                                               Tenth Circuit

                                                              June 23, 2017
                                     PUBLISH              Elisabeth A. Shumaker
                                                              Clerk of Court
                  UNITED STATES COURT OF APPEALS

                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,
       v.                                            No. 15-2200
 JORGE CARILLO,

             Defendant - Appellant.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW MEXICO
                  (D.C. NO. 2:13-CR-03670-RB-6)


Gordon Devon M. Fooks, Assistant Federal Public Defender, Albuquerque, New
Mexico, for Defendant-Appellant.

Marisa A. Ong, Assistant United States Attorney (Damon P. Martinez, United
States Attorney, Dean Tuckman, Assistant United States Attorney, Albuquerque,
New Mexico, on the brief), for Plaintiff-Appellee.


Before HARTZ, MURPHY, and HOLMES, Circuit Judges.


MURPHY, Circuit Judge.
                               I. INTRODUCTION

      Jorge Carillo pleaded guilty to, inter alia, conspiring to distribute at least

100 grams of heroin, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846.

On appeal, he asserts the district court’s acceptance of his guilty plea is at odds

with Fed. R. Crim. P. 11(b)(1)(G)-(I) and 11(b)(3). Exercising jurisdiction

pursuant to 28 U.S.C. § 1291, this court remands the case to the district court for

further proceedings.

                         II. FACTUAL BACKGROUND

      A grand jury issued an indictment alleging Carillo, inter alia, conspired

with others to distribute at least 100 grams of heroin. The indictment provided:

             From on or about June 20, 2013, . . . to on or about October
      15, 2013, . . . the defendants, JOVITA BELMONTE-GONZALEZ,
      . . . CELENA MARQUEZ, ANDY NUÑEZ, KATHYE YOUNG,
      JEREMY SPARKS, and JORGE CARILLO, unlawfully, knowingly
      and intentionally . . . conspired . . . with each other and with other
      persons . . . to commit an offense against the United States . . . ,
      distribution of 100 grams and more of . . . heroin, contrary to 21
      U.S.C. §§ 841(a)(1) and (b)(1)(B).

                                     Overt Acts

           In furtherance of the conspiracy . . . , the following overt acts,
      among others, were committed . . . .

                                   Overt Act One

            On June 20, 2013, Jorge Carillo facilitated Celena Marquez
      purchasing 50 grams of heroin from Jovita Belmonte-Gonzalez for
      $1400 in Ciudad Juarez, Chihuahua, Mexico, after which Marquez
      transported the heroin into the United States.


                                         -2-
                           Overt Act Two

      On September 19, 2013, through September 21, 2013, Celena
Marquez . . . arranged to send Kathye Young to Mexico to purchase
100 grams of heroin from Jovita Belmonte-Gonzalez.

                           Overt Act Three

       On September 21, 2013, Celena Marquez and Jeremy Sparks
facilitated Kathye Young purchasing 100 grams of heroin from Jovita
Belmonte-Gonzalez in . . . Mexico, and then transporting the heroin
into the United States.

                           Overt Act Four

      On September 26, 2013, Andy Nuñez exchanged text messages
with Jovita Belmonte-Gonzales in which he arranged for Celena
Marquez to purchase 100 grams of heroin from Jovita Belmonte-
Gonzalez in . . . Mexico, the following day.

                           Overt Act Five

      On September 27, 2013, Celena Marquez sent Kathye Young
and another female to . . . Mexico, to purchase 100 grams of heroin
from Jovita Belmonte-Gonzalez.

                            Overt Act Six

     On October 15, 2013, Celena Marquez arranged for Kathye
Young to purchase 100 grams of heroin from Jovita Belmonte-
Gonzalez in . . . Mexico.

                          Overt Act Seven

On October 15, 2013, Andy Nuñez drove Kathye Young to the
international border, where Kathye Young crossed into Mexico and
purchased 100 grams of heroin from Jovita Belmonte-Gonzalez
before transporting the heroin into the United States.

      In violation of 21 U.S.C. § 846.


                                 -3-
The individuals charged in the superseding indictment were identified in an

investigation that resulted in twenty-nine people being charged, in four different

indictments, with conspiring to import and distribute Mexican heroin within the

United States.

      At his initial appearance, see Fed. R. Crim. P. 5, Carillo acknowledged he

received a copy of the indictment and understood the charges against him. He

was correctly advised he faced a mandatory minimum term of imprisonment of

five years and a maximum term of imprisonment of forty years on the conspiracy

charge. He specifically stated he understood the applicable minimum and

maximum penalties. Thereafter, Carillo and his attorney “discussed pleading

guilty with and without a plea agreement.” After confirming the government

would not enter into an agreement enabling Carillo to plead to an offense that did

not carry a mandatory minimum, Carillo’s lawyer recommended that he plead

guilty.

      Carillo pleaded guilty to the conspiracy charge without the benefit of a plea

agreement. At the change-of-plea hearing, the district court reminded Carillo the

drug count charged him with “conspiring with others to distribute more than a

hundred grams of heroin.” The district court, however, did not otherwise

elucidate the nature or specifics of the charge or discuss the elements of

conspiracy. Nevertheless, Carillo told the district court he understood the charges

against him. In reciting the penalties Carillo faced, the prosecutor mistakenly

                                         -4-
stated Carillo was subject to a maximum term of imprisonment of twenty years.

The district court did not mention the applicable mandatory minimum term. Cf.

21 U.S.C. 841(b)(1)(B)(i) (setting out a minimum term of five years’

imprisonment and a maximum term of forty-years’ imprisonment for the

conspiracy crime charged in the indictment). After confirming he had enough

time to consult with his lawyer “about the facts and circumstances of [his] case”

and was satisfied with his attorney’s advice and representation, the district court

asked Carillo the following: “How do you plead to Count One which charges you

with conspiring with others to distribute more than a hundred grams of heroin,

guilty or not guilty?” Carillo responded that he was guilty.

      The district court asked the prosecutor to set out the factual basis for the

plea (i.e., what the government would be able to prove should Carillo demand a

trial). The prosecutor responded as follows:

             Your Honor, we would show beyond a reasonable doubt that
      on or about June 20th, 2013, through October 15th of 2013 in Dona
      Ana County in the District of New Mexico this Defendant conspired
      with his co-defendants, Jovita Belmonte-Gonzalez, Andy Nunez,
      Kathye Young, Jeremy Sparks and Celena Marquez, to distribute
      heroin. Specifically, on June 20th of 2013, he provided money to
      Marquez who traveled to Juarez, Mexico, and purchased
      approximately 50 grams of heroin from Jovita Belmonte-Gonzalez on
      his behalf – on this Defendant’s behalf. He intended to distribute the
      heroin.

Carillo answered in the affirmative when queried by the district court as to

whether the prosecutor’s factual recitation was true.


                                         -5-
      The district court accepted Carillo’s guilty plea, finding he was aware of

the nature of the charges he was facing and that the guilty plea was supported by

sufficient facts. Before concluding the hearing, the district court asked counsel if

there was anything else that needed to be addressed. Counsel responded in the

negative. That is, Carillo did not object to the penalties that were recited by the

prosecutor, the factual basis the prosecutor provided, or to the court’s finding that

sufficient facts supported the guilty plea.

      Prior to sentencing, a United States Probation Officer prepared a

presentence investigation report (“PSR”). The PSR accurately, and repeatedly,

set out the applicable five-year mandatory minimum sentence, as well as the

forty-year maximum sentence, to which Carillo was subject. The PSR began by

noting Carillo’s prosecution grew out of an investigation centered around the

distribution of large quantities of heroin by Belmonte-Gonzalez. It described

Belmonte-Gonzalez’s role at the head of four different conspiracies. Regarding

the conspiracy to which Carillo pleaded guilty, the PSR ascribed the following

conduct to each individual charged in the indictment:

      23.    Celena Marquez was identified as a Primary Buyer from
             Belmonte-Gonzalez. Between June 20, 2013, and
             October 15, 2013, Marquez conspired to possess with
             intent to distribute heroin with Belmonte-Gonzalez on
             eight occasions. A total of 166.09 grams of heroin was
             seized by agents from transactions conducted on June
             20, 2013 (56.69 grams), and October 15, 2013 (109.4
             grams). Additionally, wiretaps identified Marquez
             conspired to distribute 765.4 grams of heroin. As a

                                          -6-
      result, the total amount of heroin attributed to Marquez
      is 931.49 grams.

24.   Andy Nuñez was identified as a Secondary Buyer from
      Belmonte-Gonzalez through his sister, Celena Marquez.
      Between September 26, 2013 and October 15, 2013, on
      behalf of Marquez, Nuñez conspired to possess with
      intent to distribute heroin with Belmonte-Gonzalez on
      three occasions. A total of 109.4 grams of heroin was
      seized by agents from the transaction conducted on
      October 15, 2013. Additionally, wiretaps identified
      Nuñez conspired to distribute 233.87 grams of heroin.
      As a result, the total amount of heroin attributed to
      Nuñez is 343.27 grams.

25.   Kathye Young was identified as a courier working at the
      direction of Marquez. Between September 21, 2013, and
      October 15, 2013, Young conspired to possess with
      intent to distribute heroin on five occasions. A total of
      109.4 grams of heroin was seized by agents from the
      transaction conducted on October 15, 2013.
      Additionally, wiretaps identified Young conspired to
      distribute 496.09 grams of heroin. As a result, the total
      amount of heroin attributed to Young is 605.49 grams.

26.   Jeremy Sparks was charged in Information 13CR3670.
      He was the boyfriend of Marquez, and identified as a
      courier/driver. The information charges on or about
      September 21, 2013, Sparks conspired to possess with
      intent to distribute heroin. However, wiretaps identified
      Sparks conspired to distribute a total of 170.08 grams of
      heroin on two separate occasions: August 1, 2013, and
      September 21, 2013.

27.   Jorge Carillo purchased heroin from Marquez; however,
      it does not appear he was involved in the distribution of
      heroin. Albeit, on June 27, 2013, Marquez purchased a
      Luger, High-Point Model C9 9mm handgun (serial
      number P1376560) from Carillo. Furthermore, a search
      of his residence revealed a loaded Remington, Model
      870, 12 gauge shotgun.

                                 -7-
      28.    The five co-defendants to Belmonte-Gonzalez, as it
             relates to Indictment 2:13CR03670 conspired to possess
             with the intent to distribute a total of 166.09 grams of
             “seized” heroin, and 765.4 grams of heroin “not seized.”

The PSR also included a pictorial representation of the conspiracy:




      In calculating his offense level, the PSR afforded Carillo a three-level

decrease in his offense level based on the fact Carillo’s participation in the

conspiracy offense was somewhere between minimal and minor. See U.S.S.G.

§ 3B1.2. Carillo’s offense level of 14 and criminal history category of IV


                                          -8-
resulted in an advisory guidelines range of twenty-seven to thirty-three months’

imprisonment. Nevertheless, because Carillo was subject to a five-year

mandatory minimum sentence, the PSR noted his guideline term was sixty

months’ imprisonment. 1 In discussing the sentencing factors set out in 18 U.S.C.

§ 3553(a), the PSR recognized that Carillo conspired to “purchase” 56.69 grams

of heroin,” but concluded he “otherwise was not identified as having distributed

heroin within the conspiracy.”

      Carillo filed an objection to the PSR. He did not dispute he was subject to

a five-year mandatory minimum sentence but, instead, acknowledged the

applicability of § 841(b)(1)(B)(i). His objections, which were made “mainly for

preservation purposes,” asserted the applicable mandatory minimum sentence

violated separation-of-powers principles and was cruel and unusual punishment in

violation of the Eighth Amendment.

      At the sentencing hearing, the district court adopted the factual findings set

out in the PSR. In so doing, the district court first confirmed Carillo had

reviewed the PSR with his attorney. The court rejected Carillo’s assertion

mandatory minimum sentences are unconstitutional. The district court stated it

      1
        Carillo also pleaded guilty to two gun charges. The PSR correctly noted
that pursuant to the Sentencing Guidelines’ grouping rules, the appropriate
advisory sentencing range for the gun charges was also sixty months’
imprisonment. See U.S.S.G. §§ 5G1.1, 5G1.2. The district court imposed
sentences of forty-eight months’ imprisonment on each of the gun charges. The
district court did not explain how it arrived at these sentences and the record does
not provide a ready explanation.

                                        -9-
had considered the Sentencing Guidelines and the factors set out in § 3553(a) and

acknowledged the advisory sentencing range was twenty-seven to thirty-three

months’ imprisonment. Ultimately, the district court imposed the mandatory

minimum sixty-month sentence on the conspiracy count and forty-eight month

sentences on two firearms counts, with all three sentences to run concurrently.

See supra n.1. At no point during the sentencing hearing did Carillo contest the

validity of his guilty plea.

                                  III. ANALYSIS

      Carillo asserts on appeal, for the first time, that his guilty plea was not

knowingly, intelligently, and voluntarily entered because the plea colloquy did

not comply with the dictates of Fed. R. Crim. P. 11(b). In particular, Carillo

asserts the district court failed to (1) inform him of the applicable minimum and

maximum sentences, in violation of Rules 11(b)(1)(H) and (I); (2) adequately

explain the nature of the charge to which he was pleading, in violation of Rule

11(b)(1)(G); and (3) establish a factual basis for the guilty plea, in violation of

Rule 11(b)(3).

A. Standard of Review

      This court reviews alleged violations of Rule 11(b) that were not objected

to in the district court under the exacting plain error standard. United States v.

Vonn, 535 U.S. 55, 59 (2002); United States v. Rollings, 751 F.3d 1183, 1191

(10th Cir. 2014). To satisfy the plain error standard, an appellant must show

                                         -10-
(1) an error; (2) the error is plain or obvious; (3) the error affects the appellant’s

substantial rights (i.e., the error was prejudicial and affected the outcome of the

proceedings); and (4) the error seriously affects the fairness, integrity, or public

reputation of judicial proceedings. United States v. Ferrel, 603 F.3d 758, 763

(10th Cir. 2010).

      As to unpreserved Rule 11(b)(1) errors, an appellant’s substantial rights are

affected only if he can “show a reasonable probability that, but for the error, he

would not have entered the plea.” United States v. Dominguez Benitez, 542 U.S.

74, 83 (2004). Thus, to demonstrate his substantial rights were affected by any

errors on the part of the district court under Rule 11(b)(1)(G), (H), or (I), Carillo

must show that absent the error he would not have pleaded guilty to the

conspiracy charge set out in the indictment (i.e., “unlawfully, knowingly and

intentionally” conspiring to distribute “100 grams and more of . . . heroin”). Id.

As to an alleged violation of Rule 11(b)(3), however, Carillo can satisfy the third

prong of plain error review by demonstrating the record as a whole fails to

provide a sufficient factual basis to support the guilty plea. United States v.

Landeros-Lopez, 615 F.3d 1260, 1264 n.3 (10th Cir. 2010) (“[T]he Dominguez

Benitez rule is limited to evaluating ‘the effect of [an] omitted warning on a

defendant’s decision’ to enter a guilty plea—that is, an error affecting the

knowing and voluntary nature of a defendant's plea.” (quoting Dominguez

Benitez, 542 U.S. at 84)). This is so, according to Landeros-Lopez, because

                                          -11-
               Rule 11(b)(3) errors are distinct from the type of error
        addressed in Dominguez Benitez: A district court must reject a
        defendant’s plea if it lacks a factual basis, even if the plea is
        knowingly and voluntarily made. See Libretti v. United States, 516
        U.S. 29, 42 (1995) (whether there is a factual basis for a plea “is a
        distinct inquiry” from whether a plea was knowingly and voluntarily
        made). Thus, whether [the defendant] would have plead guilty in
        spite of any Rule 11(b)(3) error is irrelevant; the issue is whether the
        district court’s alleged error in accepting the plea had a substantial
        effect on his rights. Accordingly, the Dominguez Benitez rule does
        not apply.

Id. 2

B. Discussion

        1. Rule 11(b)(1)(H) & (I)

        The district court plainly erred at the change-of-plea hearing in failing to

adequately inform Carillo as to “any maximum possible penalty” and “any

mandatory minimum penalty.” Fed. R. Crim. P. 11(b)(1)(H). It likewise plainly

erred in failing to determine whether Carillo understood the applicable mandatory


        2
       The United States asserts the rule set out in Landeros-Lopez is “arguably
dicta.” This assertion is incorrect. To determine whether the appellant in
Landeros-Lopez had satisfied the requirements of plain error review, the court
found it necessary to set forth the standard for showing an affect on an appellant’s
substantial rights. United States v. Landeros-Lopez, 615 F.3d 1260, 1264 & n.3
(10th Cir. 2010). Having defined the standard, Landeros-Lopez then applied it to
determine the alleged error did not affect the appellant’s substantial rights. Id. at
1264. Given this, there is no doubt the standard set out in Landeros-Lopez was
“essential to the determination of the case in hand.” Thompson v. Weyerhaeuser
Co., 582 F.3d 1125, 1129-30 (10th Cir. 2009) (quotation omitted) (discussing at
length the concept of “dicta”). As was the case in Thompson, the “gist” of the
Government’s argument is Landeros-Lopez was wrongly decided. Id. at 1130.
This panel, however, is bound by the decision in Landeros-Lopez absent
supervening Supreme Court precedent or en banc review. Id.

                                          -12-
minimum and possible maximum penalty. Fed. R. Crim. P. 11(b)(1)(I). Carillo is

not entitled to relief on these claims, however, because he cannot show a

reasonable probability that absent the district court’s errors, he would not have

entered a guilty plea. Dominguez Benitez, 542 U.S. at 83.

      At his initial appearance, Carillo was correctly advised he faced a

mandatory minimum penalty of five years’ imprisonment and a maximum penalty

of forty years’ imprisonment. He directly acknowledged he understood the

applicable penalties. Carillo’s knowledge he was facing a mandatory minimum

sentence is further evidenced by the fact that, prior to entering a guilty plea,

Carillo’s attorney contacted the prosecutor in an unsuccessful effort to get Carillo

relief from the mandatory minimum sentence. Likewise, the PSR made it clear

Carillo faced a minimum prison term of sixty months. Carillo responded to the

PSR by filing an objection. Notably, however, that objection did not argue

Carillo was unaware he was subject to a mandatory minimum sentence, but that

the mandatory minimum he faced violated the Constitution. Carillo offered no

objection at his sentencing hearing to the fact he was facing a mandatory

minimum sentence. As this recitation establishes, at no time during the

proceedings in district court did Carillo ever even hint at being surprised he was

subject to a five-year mandatory minimum sentence.

      These facts defeat Carillo’s claim. Although the penalties announced at his

plea hearing were not correct, this court looks to the entire record to determine

                                         -13-
whether a Rule 11 error affected a defendant’s substantial rights. Vonn, 535 U.S.

at 59. Furthermore, “a defendant who receives the information omitted by the

district court from other sources generally cannot demonstrate that he would not

have pleaded guilty had the court also so informed him.” Ferrel, 603 F.3d at 764.

The record conclusively shows that at several points throughout the proceedings,

both before and after his plea colloquy, Carillo was alerted to the fact he was

facing a minimum sentence of five years and a maximum sentence of forty years.

As a result, any error concerning the penalties he faced that was committed during

the course of his plea colloquy did not affect his substantial rights.

      2. Rule 11(b)(1)(G)

      “Before the court accepts a plea of guilty . . . [it] must address the

defendant personally in open court. During this address, the court must inform

the defendant of, and determine that the defendant understands . . . the nature of

each charge to which the defendant is pleading . . . .” Fed. R. Crim P.

11(b)(1)(G). “Rule 11 of the Federal Rules of Criminal Procedure is designed to

assist the district judge in making the constitutionally required determination that

a defendant’s plea is truly voluntary.” Ferrel, 603 F.3d at 762 (quotations

omitted). In most cases, to comply with the dictates of Rule 11(b)(1)(G), a

district court must recite the elements of the offense. Id. 3 At a minimum, Rule

      3
      The importance of this rule was emphasized in United States v. Gigot,
wherein this court stated as follows:
                                                                   (continued...)

                                         -14-
11(b)(1)(G) requires that a district court ensure the defendant understands the

“essential” elements of the offense to which he pleads guilty. See Bousley v.

United States, 523 U.S. 614, 618-19 (1998). Importantly, the United States has

not offered on appeal any reason to deviate from that requirement in this case. 4

      3
       (...continued)
             [The substantively identical predecessor version of Rule
      11(b)(1)(G)] requires the district court to inform the defendant of and
      to ensure she understands the nature of the offenses to which she is
      pleading. While the procedures mandated by Rule 11 are not
      themselves constitutionally required, the court is constitutionally
      required to determine that a defendant’s plea is truly voluntary.
      Moreover, because a guilty plea is an admission of all the elements
      of a formal criminal charge, it cannot be truly voluntary unless the
      defendant possesses an understanding of the law in relation to the
      facts. In most cases, therefore, some rehearsal of the elements of the
      offense is necessary.

147 F.3d 1193, 1198 (10th Cir. 1998) (quotations, citations, and alteration
omitted).
      4
        There is a split of authority as to whether it is necessary for a district
court, as a general matter, to discuss the elements of a drug-conspiracy charge to
comply with the dictates of Rule 11(b)(1)(G). Compare United States v. Valdez,
362 F.3d 903, 910 (6th Cir. 2004) (concluding drug conspiracy charges are
“easily understood” crimes requiring a district court to do no more than read the
indictment aloud in court and allow a defendant to ask questions to comply with
Rule 11(b)(1)(G)), with United States v. Pineda-Buenaventura, 622 F.3d 761, 771
(7th Cir. 2010) (“Conspiracy is not a concept immediately understandable to a
layperson.”). Given Gigot and Ferrel, it does not appear this panel is free to
create a special exception for conspiracy cases to the general rule that to comply
with Rule 11(b)(1)(G) a district court must identify the elements of the charged
crime on the record. Even if such an exception might be appropriate in some drug
conspiracy cases, this is not such a case. The superseding indictment, see supra
at 1-2, identifies a conspiracy running from on or about June 20, 2013, and
continuing to on or about October 15, 2013. Although the list of overt acts set
out in the indictment tends to show interdependence between the other alleged
                                                                          (continued...)

                                         -15-
      The elements of a § 846 drug conspiracy involving a sentence-enhancing

quantity are as follows:

      First: two or more persons agreed to violate the federal drug laws;

      Second: the defendant knew the essential objective of the conspiracy;

      Third: the defendant knowingly and voluntarily involved himself in
      the conspiracy; and

      Fourth: there was interdependence among the members of the
      conspiracy.

      Fifth: the overall scope of the conspiracy involved at least [name
      amount] of [name controlled substance].

Pattern Crim. Jury Instr. 10th Cir. 2.87 (2011 ed. updated Jan. 2017). There was

no discussion of those elements at Carillo’s change-of-plea hearing. Instead, the

only discussion of the nature of the charge was the following:

            THE COURT: Now, have you seen a copy of the Superseding
      Indictment in your case and had a chance to read it?

             THE DEFENDANT: Yes, your Honor.

            THE COURT: All right. So it looks like you are charged in
      Count One, Count Three and Count Four in this Indictment.

            In Count One, you’re charged with conspiring with others to
      possess more than a hundred grams of heroin with—well, actually,

      4
       (...continued)
conspirators, the only overt act tying Carillo to the conspiracy identifies a single
purchase on the first day of the alleged conspiracy. That alleged act was taken in
concert with only two of the alleged co-conspirators, Celena Marquez and Jovita
Belmonte-Gonzalez. Thus, on its face, the superseding indictment naturally leads
one to wonder as to issues of foreseeability and interdependence as they relate to
Carillo and the mandatory-minimum triggering quantity set out in the indictment.

                                        -16-
      you’re charged with, I’m sorry, conspiring with others to distribute
      more than a hundred grams of heroin.

             ....

             Do you understand those three charges against you?

             THE DEFENDANT: Yes, your Honor.

It is clear, therefore, that the district court did not discuss the essential elements

of the drug-conspiracy charge. Furthermore, the elements of the charge are not

set out in the indictment and Carillo did not enter into a written plea agreement, a

document which often lists the elements of the charged crime. In remarkably

similar circumstances, this court concluded the plea colloquy did not comply with

the dictates of Rule 11(b)(1)(G). Ferrel, 603 F.3d at 762-63 (finding a violation

of Rule 11(b)(1)(G) where the district court did not inform the defendant of any

elements of his drug-distribution conspiracy charge and the quantity element was

missing from the document referenced by the district court during the plea

colloquy). Following the result in Ferrel, we too conclude the district court

failed to comply with the dictates of Rule 11(b)(1)(G).

      Carillo is not entitled to relief based on the district court’s error, however,

unless he can show that absent the error he would not have entered the guilty

plea. Id. at 763. As noted by the United States, “a defendant who receives the

information omitted by the district court from other sources generally cannot

demonstrate that he would not have pleaded guilty had the court also so informed


                                          -17-
him.” Id. The problem, however, is the United States has not pointed this court

to any such alternative source of the information. The superseding indictment,

which is quoted verbatim above, does not contain either (1) a recitation of the

elements or (2) an indication how those elements bear on the mandatory minimum

triggering quantity set out in the indictment. Nor was there was any discussion of

the elements of the conspiracy charge during Carillo’s initial presentment.

Finally, the government has not pointed to anything in the record between the

entry of Carillo’s guilty plea and his sentencing hearing clarifying for Carillo that

merely purchasing a single, albeit admittedly large, quantity of heroin from Jovita

Belmonte-Gonzalez via Celena Marquez would, by itself, make him responsible

for the additional transactions conducted by Jovita Belmonte-Gonzalez with other

conspirators. For that reason, the failure of Carillo to move to withdraw his

guilty plea during that time period does not support the inference advanced by the

government that Carillo understood the nature of the charges despite any violation

of Rule 11(b)(1)(G).

      That leaves this court with nothing more than Carillo’s confirmation during

the change-of-plea hearing that he “had enough time to talk with [his] lawyer

about the facts and circumstances of [his] case” prior to the hearing. See

Henderson v. Morgan, 426 U.S. 637, 647 (1976) (noting that in most cases it is

safe to presume defense counsel has explained the nature of the offense to the

defendant). But see Miller v. Champion, 161 F.3d 1249, 1255-56 (10th Cir. 1998)

                                         -18-
(noting there are serious reasons to doubt this presumption applies in the absence

of a factual basis for it and refusing to apply it under the particular facts of the

case); Hicks v. Franklin, 546 F.3d 1279, 1284 (10th Cir. 2008) (citing Miller for

the following proposition: “We will not apply the presumption that the attorney

explained the element to the defendant . . . unless there is some factual basis in

the record to support it.”). In this case, the district court never asked Carillo

whether he had discussed the elements of his drug-conspiracy charge with his

attorney. Thus, there is serious reason to doubt the applicability of the

presumption.

      Ultimately, however, we conclude it is unnecessary to decide whether the

“counsel-consultation presumption” is enough, standing alone, to demonstrate the

district court’s Rule 11(b)(1)(G) error did not have an affect on Carillo’s

substantial rights. As set out more fully below, this court concludes the record

does not establish a factual basis for Carillo’s plea and, therefore, Carillo is

entitled to appellate relief exclusively on the basis of the district court’s failure to

comply with Rule 11(b)(3). Importantly, by not resolving whether Carillo is

entitled to prevail on his claim of Rule 11(b)(1)(G) error, this court avoids

resolving difficult questions not fully briefed by the parties. That is, even if there

is no indication in the record Carillo was advised about the elements of the

conspiracy charge, the question remains whether that fact alone is sufficient to

demonstrate “that, but for the error, he would not have entered the plea.”

                                          -19-
Dominguez Benitez, 542 U.S. at 83. Or whether, instead, Carillo is obligated to

affirmatively demonstrate, via the development of an adequate factual record, that

his attorney never informed him of the elements of the offense. Cf., e.g., Miller,

161 F.3d at 1254-56 (discussing at length a 28 U.S.C. § 2254 habeas claim of

ineffective assistance of counsel centered on an alleged failure by the attorney to

adequately inform the defendants as to the essential elements of the charged

offense). Nor is it necessary to determine whether a requirement to develop such

an evidentiary record would render it practically impossible for defendants like

Carillo to obtain relief on direct appeal under the plain error standard.

      3. Rule 11(b)(3)

      “Before entering judgment on a guilty plea, the court must determine that

there is a factual basis for the plea.” Fed. R. Crim. P. 11(b)(3). To determine

whether a factual basis exists for the defendant’s plea, the district court must

compare the conduct admitted or conceded by the defendant with the elements of

the charged offense to ensure the admissions are factually sufficient to constitute

the charged crime. United States v. Culbertson, 670 F.3d 183, 191 (2d Cir. 2012);

United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010); United States v.

Mastrapa, 509 F.3d 652, 657-58 (4th Cir. 2007). In assessing factual sufficiency

under the plain error standard, this court may look beyond those facts admitted by

Carillo during the plea colloquy and scan the entire record for facts supporting his

conviction. Vonn, 535 U.S. at 74; United States v. Moran, 452 F.3d 1167, 1171

                                         -20-
(10th Cir. 2006) (holding that in such circumstances, the district court “may look

to answers provided by counsel for the defense and government, the [PSR], or

whatever means is appropriate in a specific case—so long as the factual basis is

put on the record” (quotations and alteration omitted)).

      A defendant can be held “accountable for that drug quantity which was

within the scope of the agreement and reasonably foreseeable to him.” United

States v. Dewberry, 790 F.3d 1022, 1030 (10th Cir. 2015) (quotation omitted);

Pattern Crim. Jury Instr. 10th Cir. 2.87 (2011 ed. updated Jan. 2017). Thus, to

prove the factual basis for Carillo’s conspiracy plea, the record has to show that

the 100-gram drug quantity was within the scope of the agreement and reasonably

foreseeable to him. Alleyne v. United States, 133 S. Ct. 2151, 2161 (2013)

(holding that a “fact that increases a sentencing floor . . . forms an essential

ingredient of the offense” and, therefore, a defendant cannot be convicted of an

aggravated drug offense unless the drug quantity that triggers the mandatory

minimum sentence is either proved to a jury or admitted by the defendant).

      The record in this case lacks an adequate factual basis for Carillo’s guilty

plea to a conspiracy involving at least 100 grams of heroin. In particular, the

record is devoid of evidence supporting the existence of interdependence and

foreseeability as to that quantity. The superseding indictment identifies a

conspiracy running from on or about June 20, 2013, and continuing to on or about

October 15, 2013. See supra at 1-2. Although the list of overt acts set out in the

                                          -21-
indictment tends to show interdependence between the other alleged conspirators,

the only overt act identifying Carillo (i.e., Overt Act One) ties him to a single,

fifty-gram purchase on the first day of the alleged conspiracy. The superseding

indictment certainly makes clear that the alleged conspiracy involved much more

than 100 grams of heroin, but it simply does not provide any basis for inferring

that quantity was foreseeable to Carillo or that his single purchase was an act

intended to further the aims of the larger conspiracy. See United States v.

Caldwell, 589 F.3d 1323, 1329-30 (10th Cir. 2009) (noting that even with regard

to drug conspiracies, in which the “the degree of specificity with which the

government must prove interdependence among them is lower,” this court must

nevertheless “scrupulously safeguard each defendant individually, as far as

possible, from loss of identity in the mass” (quotation omitted)). 5

      5
        The United States, relying on the unpublished disposition in United States
v. Gonzalez, asserts that a plea of guilty to an indictment containing a quantity
assertion provides a factual basis for that quantity assertion. 12 F. App’x 792,
794 (10th Cir. 2001). The discussion in Gonzalez identified by the government
does not relate to an alleged violation of Fed. R. Crim. P. 11(b)(3). Instead, the
discussion relates to an alleged Apprendi violation. In discussing that claim of
error, Gonzalez, states as follows:

             Contrary to defendant’s assertion, his sentence of life
      imprisonment did not violate Apprendi. The first count of
      defendant’s superseding indictment charged him with conspiracy
      with intent to distribute cocaine and methamphetamine in violation of
      § 841(a)(1) and (b)(1)(A)(ii) and (viii). In a lengthy recitation of the
      overt acts committed by defendant and his co-conspirators in
      furtherance of the conspiracy, the indictment alleged defendant
      directed the distribution of four pounds of methamphetamine “on or
                                                                       (continued...)

                                         -22-
      Nor was such evidence presented at the change-of-plea hearing. As noted

supra, there is simply no discussion of the elements of the crime charged in the

indictment at the hearing. Moreover, when asked to provide a factual basis for

      5
       (...continued)
      about April 24, 1998.” In addition, the indictment alleged that on or
      about October 13, 1998, “a person known to the Grand Jury”
      purchased one half pound of methamphetamine from defendant and a
      co-conspirator for $4,500; on or about October 14, 1998, “a person
      known to the Grand Jury possessed eight (8) ounces of
      methamphetamine which had been obtained from [defendant]”; about
      November 1998, a co-conspirator “ordered one pound of
      methamphetamine from [defendant]”; on or about November 8, 1998,
      “a person known to the Grand Jury” purchased one pound of
      methamphetamine from two co-conspirators who had transported the
      drug “from California to Oklahoma for distribution at the direction of
      [defendant]”; about December 1998, and again about January 1999, a
      co-conspirator ordered one pound of methamphetamine from
      defendant which was delivered to another co-conspirator at the
      direction of defendant; on or about January 22, 1999, “a person
      known to the Grand Jury met with . . . [defendant] and was solicited
      by defendant to buy ‘multi-kilo quantities of methamphetamine’”;
      and about February or March 1999, defendant delivered one pound of
      methamphetamine to a co-conspirator. Without a plea agreement,
      defendant pled guilty to this count of the indictment. Therefore,
      contrary to defendant’s argument on appeal, the drug quantity was
      alleged with specificity in the superseding indictment, and the
      amount was proved beyond a reasonable doubt by defendant’s guilty
      plea to the indictment.

12 F. App’x at 794. As should be clear from this passage, the activities of the
defendant in Gonzalez, specifically detailed in his indictment, clearly
demonstrated a violation of the criminal statute set out in the indictment. Thus,
the situation in Gonzalez bears no real relationship to this case. Here the
indictment identifies a conspiracy and sets out specific overt acts showing a
violation of the relevant statute by every alleged conspirator with the exception of
Carillo. As to Carillo, the indictment simply notes he purchased fifty grams of
heroin from Celena Marquez, who was acting as a go-between to Jovita
Belmonte-Gonzalez.

                                        -23-
the plea at the hearing, the prosecutor simply recited that Carillo conspired with

the individuals set out in the indictment to distribute more than 100 grams of

heroin and then referenced the single purchase of heroin set out in Overt Act One

of the superseding indictment. See supra at 4.

      Finally, the information in the PSR does not provide a factual basis for

Carillo’s guilty plea. The PSR specifically determined that Carillo “purchased

heroin from Marquez; however, it does not appear he was involved in the

distribution of heroin.” It further concluded Carillo, “a convicted felon was in

possession of firearms in connection with the instant offense. He additionally

conspired to purchase 56.99 grams of heroin. He otherwise was not identified as

having distributed heroin within the conspiracy.” In his statement accepting

responsibility for the crime, Carillo simply stated as follows: “I conspired with

others to purchase heroin and I am taking responsibility for conspiring to

purchase the heroin.” Furthermore, the pictorial representation of the conspiracy

set out in the PSR, see supra at 8, demonstrates a vertical relationship between

Carillo, Marquez, and Belmonte-Gonzalez, but no relationship with the other

members of the alleged conspiracy.

      The government has not alleged any facts—either in the course of district

court proceedings or in its answer brief—showing that Carillo was involved in the

heroin distribution conspiracy charged in the superseding indictment. Carillo’s

admission to one fifty-gram heroin purchase on day one of the conspiracy–with

                                        -24-
no further alleged involvement–was insufficient to support his plea to conspiracy

to distribute 100 grams of heroin.

                                IV. CONCLUSION

      Carillo has satisfied his burden of demonstrating the district court’s Rule

11(b)(3) error affected his substantial rights. There is no doubt that failing to

correct that error would seriously affect the fairness and integrity of judicial

proceedings. See Ferrel, 603 F.3d at 763. The matter is, therefore remanded to

the district court for further proceeding consistent with this opinion. In so doing,

we note that neither of the parties discussed the appropriate remedy for a

violation of Rule 11 under the particular facts of this case (e.g., simple vacation

of the guilty plea and return of the parties to the previously existing status quo,

entry of a judgment for a violation of § 841 that is supported by the facts admitted

by Carillo in entering his guilty plea, etc.). We leave that matter for the parties

and district court to resolve on remand and offer no opinion as to that question. 6




      6
        As the parties both recognize, our conclusion that Carillo’s guilty plea did
not comport with Rule 11 renders moot his challenge to the reasonableness of the
sentences imposed on the two gun charges to which Carillo pleaded guilty. This
is so because the grouping rules set out in the Guidelines tie the sentences on the
gun charges to the sentence on the drug-conspiracy charge. See U.S.S.G.
§ 5G1.1, 5G1.2. The district court must necessarily, therefore, revisit on remand
the issue of the appropriate sentences on the firearms convictions.

                                         -25-